Citation Nr: 1609971	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-28 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for recurrent abdominal muscle tear residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 16, 1974 to July 31, 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Waco, Texas, Regional Office (RO) which denied service connection for a torn abdominal muscle.  In June 2014, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was scheduled for a February 9, 2016, videoconference hearing before a Veterans Law Judge.  A February 5, 2016, Report of General Information (VA Form 27-0820) conveys that the Veteran stated that he was unable to attend the scheduled hearing due to financial reasons and requested that his hearing be rescheduled.  The requested videoconference hearing before a Veterans Law Judge has not been rescheduled.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

